Title: From George Washington to Lucretia Wilhelmina van Winter, 5 October 1785
From: Washington, George
To: Van Winter, Lucretia Wilhelmina



Madame,
Mount Vernon 5th Octr 1785.

To find that the letter which I had the honor of writing to you on the 30th of March last, in acknowledgement of the Poem you

had the goodness to send me through the hands of Mr Vogels, has never reached you, gives me pain. I now enclose a copy of it, presuming that the original must have miscarried from my having addressed it to the care of that Gentleman at Philadelphia when, possibly, he might not have been in this Country.
I have now to acknowledge the receipt of your favor of the 10th of April, with the duplicate of the above Poem for which I thank you, and can only repeat to you my wish, that the subject of it was more deserving of your lays. I pray you, Madame, to have the goodness to offer my Compliments to Mr Van Winter, and to be assured of the respect & esteem with which I have the honor to be Your Most obedt & Most Humble Servant

Go: Washington

